Citation Nr: 0512660	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  00-04 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

Entitlement to service connection for a skin rash, including 
as consequent to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

Appellant had active military service from June 1968 to March 
1971, including service in Vietnam.  He subsequently served 
in the Army Reserve during the period January 1979 to October 
1998, as verified by Reserve Component personnel records.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Hartford, Connecticut, Regional Office (RO) that denied 
service connection for a skin rash, a bilateral shoulder 
disorder, hypertension, and chronic glomerulonephritis.  
During the pendancy of this appeal, RO granted service 
connection for a right shoulder disability, and appellant 
withdrew his appeal regarding left shoulder disability, 
hypertension, and chronic glomerulonephritis.  The title page 
accordingly reflects the only issue still before the Board. 

Appellant testified in a hearing at the RO in March 2003 and 
he testified in a video hearing before the undersigned 
Veterans Law Judge in January 2004.  Transcripts of those 
hearings have been associated with the file.

The Board remanded the case for further development in July 
2004.  That development has been accomplished, and the file 
has been returned to the Board for appellate review. 


FINDINGS OF FACT

1.  Service medical records show that appellant was treated 
for "heat rash" in Vietnam in 1970 and that he had a "skin 
fungus" at the time of his discharge from service. 

2.  Appellant's exposure to herbicides in Vietnam is 
presumed.

3.  Appellant has not been diagnosed with a condition that is 
presumptively linked to exposure to herbicides.

4.  There is no medical evidence of nexus between appellant's 
current claimed skin condition and the rash or rashes he had 
during military service, or any other disease or exposure 
during military service.

5.  There is no medical evidence that appellant's current 
claimed skin disorder has been a chronic condition since his 
discharge from service.  


CONCLUSION OF LAW

Appellant's current skin rash was not incurred in or 
aggravated by military service, nor may service connection be 
presumed.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307(a)(6), 
3.309(e), 3.313  (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The rating decision herein under appeal was rendered after 
enactment of the VCAA.  The VCAA accordingly applies to the 
instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete application for 
service connection for skin rash was received in October 
1999.  RO sent appellant a pre-VCAA duty-to-assist letter in 
November 1999 and issued a rating decision denying service 
connection in December 1999.  RO sent appellant a VCAA duty-
to-assist letter in October 2001 and readjudicated the claim 
under the VCAA April 2002.  RO also sent appellant a duty-to-
assist letter in August 2004 during the pendancy of this 
appeal.  None of these duty-to-assist letters expressly 
satisfied the fourth element ("give us everything you've 
got") cited in Pelegrini.  However, as will be discussed 
below, the VCAA provisions have been considered and complied 
with.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Although the VCAA notice letters that were sent to appellant 
did not expressly contain the fourth element, the Board finds 
that appellant was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  The VCAA duty-
to-assist letters, the original rating decision, the 
Statement of the Case (SOC) in December 1999, and 
Supplemental Statements of the Case (SSOC) in April 2002, 
November 2002, April 2003, and March 2005 all listed the 
evidence on file that had been considered in formulation of 
the decision.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.112 (harmless error).  In this case, because each 
of the four content requirements of a VCAA notice has been 
fully satisfied, any error in not providing a single notice 
to the appellant covering all content requirements is 
harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   In this case, RO 
obtained appellant's service medical records and treatment 
records from the VA Medical Center (VAMC), the only medical 
provider that appellant identified as having potentially 
relevant evidence for development.  Appellant was afforded 
hearings before the Decision Review Officer and before the 
Board in which to present evidence and arguments in support 
of his claim.  Finally, appellant was afforded a VA medical 
examination expressly to determine a diagnosis of his current 
claimed skin rash and a medical opinion regarding the 
etiology of that skin rash.  The Board accordingly finds that 
VA's duty to assist has been satisfied in regard to this 
claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service personnel record shows that he served in 
Vietnam from September 1969 through September 1970.

Appellant's service medical record is on file.  Appellant's 
enlistment physical in March 1968 shows that appellant did 
not have a rash when he entered service.  A medical treatment 
note in August 1970 shows treatment for "heat rash."  His 
discharge physical examination in February 1971 notes the 
presence of "skin fungus" in the trunk.  He denied a 
history of skin diseases on the report of medical history 
filled out at separation.

Army Reserve physical examinations in December 1978 and 
October 1997 did not note the presence of a skin rash.  
Appellant retired from the Army Reserve in October 1998.    

In October 1999, appellant submitted a claim for service 
connection for "rash - 1970."  In a supporting VA Form 21-
4138 (Statement in Support of Claim) dated November 1999, 
appellant reported that he was treated at the West Haven VA 
Hospital in 1971 for a rash acquired in Vietnam.  (The Board 
notes that RO requested documentation from West Haven VA 
Hospital, but the hospital notified RO in November 2004 that 
there are no records of this treatment on file.)

A VA initial visit report shows that appellant had a physical 
examination in October 1999; there is no notation therein of 
a current skin rash.

RO issued a rating decision in December 1999 that denied 
service connection for eczema, based on RO's finding that the 
claim was not well grounded.  RO readjudicated the case under 
the newly enacted Veterans Claims Assistance Act (VCAA) in 
April 2002, and again denied service connection, based on 
RO's determination that there was no evidence that the 
claimed disability was related to appellant's military 
service.

Appellant testified in a hearing before the RO's Decision 
Review Officer (DRO) in March 2003.  Appellant testified that 
Agent Orange was used in the sector of Vietnam in which he 
served (Transcript, pg. 9).  Appellant returned from Vietnam 
with a red rash on his chest and legs; VA treated the 
condition in the early 1970s, but the condition recurred 
thereafter (Transcript, pg. 9).  The condition would recur on 
appellant's leg, particularly depending on the weather 
(Transcript, pg. 9).  
                                                                                                            
Appellant testified in a video hearing before the Board in 
January 2004.  Appellant testified that the onset of his rash 
was during his service in Vietnam (Transcript, pg. 3).  When 
he returned from Vietnam, he had a blood-red rash over his 
chest; he was given a salve at the VA medical center that was 
effective for a time, but the condition subsequently came 
back (Transcript, pg. 3-4).  Appellant served in a fairly dry 
area of Vietnam, but the unit's convoys operated in sectors 
where Agent Orange had been employed (Transcript, pg. 4).  
The rash was never diagnosed (Transcript, pg. 8).   The rash 
was originally on appellant's chest, but subsequent 
recurrences were on his lower leg (Transcript, pg. 10-11).

Appellant had a VA examination for skin disorders in November 
2004.  The examiner reviewed the C-file.  Appellant reported 
that he developed a blood-red rash over his chest and abdomen 
in Vietnam, for which he was given topical medication.  The 
rash recurred in 1971, including the right lower leg.  
Appellant described the current rash as flat, itchy, dry, 
with indistinct borders, and not easily prone to bleeding; a 
civilian dermatologist prescribed topical medication.  The 
most recent recurrence was in summer 2003, and was confined 
to the right lower leg.  Appellant did not have any rash on 
the day of the examination.

Appellant reported that the rash was recurrent, mostly in the 
right lower leg, and occupying approximately 0.5 percent of 
unexposed body surface area.  During summer months, appellant 
reportedly applied topical medications to his right lower leg 
on a daily basis.  Appellant denied side effects from the 
treatment.

Although appellant did not currently have a rash for 
examination, the examiner considered appellant's report and 
photographs of the rash, and determined that the rash was 
probably tinea corporis.  The examiner stated that it is 
difficult to diagnose the original rash just from history; 
possible differentials include tinea corporis, contact 
irritant dermatitis, contact allergic dermatitis, and 
erythema nodosum.  

III.  Analysis

Service connection may be granted for a disability resulting 
for disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

In order to prevail on the issue of service connection, there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of the disease or injury; and, 
medical evidence of a nexus between the in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  Alternatively, there is a presumption of service 
connection for qualifying disabilities resulting from 
exposure to herbicides during the Vietnam War. 

Veterans of active military, naval, or air service in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed to herbicide agents unless there is affirmative 
evidence that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. § 3.307(e)(iii) (2004).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§§ 3.307(e)(iii): see also 38 C.F.R. § 3.313 (2004).  The 
file contains service records showing that appellant served 
in Vietnam during the period September 1969 through September 
1970, and the Board accordingly considers appellant to have 
been presumptively exposed to herbicides during his military 
service.

If a veteran was exposed to an herbicide agent during 
military service, a number of specific diseases are presumed 
to be service-connected even though there is no record of 
diagnosis or treatment for these conditions during service.  
38 C.F.R. § 3.309(e) (2004).  The specific presumptive 
diseases are: chloracne, or other acneform diseases 
consistent with chloracne; Type II diabetes mellitus; 
Hodgkin's Disease; multiple myeloma; non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; respiratory cancer (cancer of the 
lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma 
other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma.  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, Fed. Reg. 41, 442-449 and 61 Fed. Reg. 57, 586-589 
(1996); and Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999).  
Appellant's current skin rash, diagnosed as tinea corporis, 
is not listed among the diseases presumptively linked to 
herbicide exposure.  The Board accordingly finds that, as a 
matter of law, appellant is not entitled to a presumption 
that his current skin rash, diagnosed as tinea corporis, is 
etiologically related to exposure to herbicides in Vietnam.

Notwithstanding the foregoing presumptive conditions, a 
claimant may establish service connection with proof of 
direct causation by herbicide exposure.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996); aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S.Ct. 1171 (1998).  As 
noted above, the Hickson requirements for direct service 
connection are: evidence of a current disability, evidence of 
an injury or disease in service, and medical evidence of a 
nexus between the current disability and the claimant's 
military service (including, in this case, medical evidence 
of nexus between the current disability and herbicide 
exposure). 

In this case, there is some medical evidence that appellant 
has a recurrent rash, and that he had a rash during military 
service, so the first two parts of the Hickson analysis are 
arguable satisfied.  The recent examiner has indicated the 
presence of a rash, apparently based on provided history, 
although this has not been shown by any clinical evidence 
since service.  The reserve examinations and the VA 
examination have all be negative.  Moreover, there is no 
medical evidence of a nexus between appellant's current skin 
rash and his presumptive exposure to herbicides in Vietnam, 
or to the skin rashes (variously listed as "heat rash" and 
"skin fungus" in service medical records) that appellant 
had during his military service.  The third Hickson 
requirement is accordingly not satisfied and entitlement to 
direct service connection is not established.

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself in service and the veteran currently has the 
same condition; or (2) a disease manifests itself in service 
but is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2004).

Medical evidence of a "chronic" disease should set forth 
the findings and symptomatology elicited by examination 
within the applicable period.   38 C.F.R. § 3.307(b) (2004); 
Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  

A chronic disease need not be diagnosed within the 
presumptive period but characteristic manifestations thereof 
to the required degree must be shown by acceptable lay and 
medical evidence followed without unreasonable time lapse by 
definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991).  An important factor 
in the "reasonableness" of time lapse is the difficulty in 
diagnosing the disability and the strength of the evidence 
establishing an identity between the disease manifestations 
and the subsequent diagnosis.  A strong evidentiary link 
tends to ensure the disease is not due to "intercurrent 
cause" as set forth in 28 C.F.R. § 3.303(b).  Cook v. Brown, 
4 Vet. App. 231, 238 (1993).   The lapse in time from 
manifestation to diagnosis under 38 C.F.R. § 3.307(c) is 
ultimately a question for the Board to address.  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994). 

Review of the file shows that appellant's currently claimed 
skin rash is not entitled to service connection as a 
"chronic" condition under 38 C.F.R. § 303(b).  Although 
there is evidence that appellant had a "skin fungus" at the 
time of his discharge from service, there is no medical 
evidence of continuity, and in fact the only medical 
examinations of record in the years following appellant's 
discharge (the two Army Reserve physical examinations) do not 
show any current skin disorder.  There is also no medical 
evidence that appellant's currently claimed skin disorder 
(tinea corporis) is the same skin disorder that he had at the 
time of his discharge, and the VA medical examiner in 
November 2004 stated that it was difficult to ascertain a 
diagnosis of appellant's original rash or rashes in service 
just from the history.  The Board also notes that appellant's 
current skin disorder was not medically diagnosed until 
November 2004, more than 30 years after his discharge, and 
even that diagnosis was made on the basis of reported history 
and photographs rather than actual medical examination.  The 
Board finds that this lapse in time from discharge to 
diagnosis is not "reasonable" and constitutes actual 
evidence against service connection. 

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, there 
is no evidence that appellant's current skin condition was 
caused by herbicide exposure in Vietnam or that is a chronic 
condition consequent to his military service.  The evidence 
thus preponderates against the claim and the benefit-of-the-
doubt rule does not apply.


ORDER

Service connection for a skin rash is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


